Citation Nr: 1000843	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  97-06 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to a compensable evaluation for hemorrhoids.

3.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of an excision of the left femoral nerve.

5.  Entitlement to an evaluation in excess of 10 percent for 
vitiligo with facial rash.

6.  Entitlement to an evaluation in excess of 10 percent for 
a left ankle disability.

7.  Entitlement to an evaluation in excess of 10 percent for 
a right ankle disability.

8.  Entitlement to a compensable evaluation for residuals of 
a postoperative left inguinal hernia.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from April 1975 to August 
1995.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In July 2004, the Board remanded these claims to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  For 
the reasons explained below, the Board again REMANDS these 
claims to AMC. 


REMAND

In July 2004, the Board remanded these claims to the RO for 
additional action, including affording the Veteran VA 
examinations in Japan, where she was then living.  While the 
case was in remand status, however, sometime between 2004 and 
2009, VA lost the Veteran's claims file.  It then attempted 
to find it by contacting an individual working at the 
American Embassy in Tokyo, where the file "might have been 
sent", and the ROs located in the areas in the United States 
where the Veteran resided prior to 2004.  VA's efforts in 
this regard were unsuccessful.    

According to a supplemental statement of the case issued in 
June 2009, VA then reconstructed the Veteran's claims file 
and decided the claims based on the new record.  
Unfortunately, this record is incomplete and does not include 
many documents to which the RO has access, including reports 
of VA examinations conducted in 1997 and rating decisions 
dated March 1996, September 1999 and February 2000.  The 
Board referred to these documents in its 2004 REMAND, the 
former of which are especially important given that the 
reconstructed medical record is scant and provides very 
little information regarding the severity of the Veteran's 
disabilities.  A more diligent effort at reconstructing the 
Veteran's claims file is thus necessary.  

Much of the difficulty VA has had in this case stems from the 
fact that it has not been able to contact the Veteran.  The 
Veteran apparently moved on multiple occasions during the 
course of this appeal.  VA attempted to contact her at all 
but one address of record, including the most recent.  
However, the Veteran is service connected for multiple 
compensable disabilities, which likely means that she is in 
receipt of monthly VA compensation benefits and able to 
locate.  Given this fact and because this case is being 
remanded for another purpose, the Board believes that further 
action should be taken to locate the Veteran and her claims 
file, including by determining definitively where VA sent the 
file for the VA examinations.  

This case is thus REMANDED for the following action:

1.  Determine where her monthly VA 
benefits are sent and where VA 
transferred her claims file in 2004 for 
the ordered VA examinations.  If all 
efforts in this regard are unsuccessful, 
prepare and associate with the claims 
file a written memorandum to this effect, 
which describes in detail all action 
taken to find the Veteran and her missing 
claims file.  

2.  If the Veteran's whereabouts become 
known, contact the Veteran by letter and 
inform her that, during the course of her 
appeal, her claims file was lost and that 
the RO is in the process of 
reconstructing her claims file.  Explain 
that it is crucial for the Veteran to 
assist in such reconstruction by 
submitting copies of all pertinent 
evidence that was in the original claims 
file, including, but not limited to, her 
service and post-service treatment 
records and any correspondence submitted 
in support of her claims.  Also explain 
that she should authorize in writing the 
release of her treatment records from the 
Naval Hospital in Yokosuka, Japan if she 
wishes VA to obtain these records on her 
behalf.   

3.  Reconstruct the missing volume of the 
Veteran's claims file by obtaining and 
associating with the claims file all 
missing rating decisions, including those 
dated in March 1996, September 2999 and 
February 2000, and reports of VA 
examinations conducted in 1997.  If these 
are unavailable, the efforts to obtain 
the records should be documented.

4.  If any benefit sought on appeal is not 
granted issue a supplemental statement of 
the case.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the Veteran unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).



_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


